DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 23-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23-24 recites the limitation "the portion" in line 1 of both claims.  There is insufficient antecedent basis for this limitation in the claim because there is no previous mention of “a portion” in claim 21 of which claims 23-24 are dependent on. For examination purposes, claims 23-24 are interpreted as being dependent on claim 22 which has proper antecedence for “the portion.” Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, 14-15, 17-18, 21, 26 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. US PGPub. 2021/0091157. 	Regarding claim 1, Oh teaches an opto-electronic display device (1, fig. 1, 4 and 9) [0061] comprising a substrate (100, fig. 1) [0065] and a plurality of
layers (111+IL, fig. 9) disposed on a first (top) surface thereof, that extend laterally in a substantially lateral aspect (x direction, fig. 9), comprising: 	a plurality of light transmissive regions (TA, fig. 4) [0058], each extending through the device (1) in a direction extending substantially transversely (z direction, fig. 9) to the lateral aspect (x direction) and allowing passage of light therethrough [0058]; 	at least one emissive region (Pg, fig. 4) [0090] disposed between adjacent light transmissive regions (TA), each comprising first (221’, fig. 9) [0116] and second electrodes (223, fig. 9) [0122] and at least one semiconducting layer (222b’, fig. 9) [0128] therebetween, in layers, for emitting light [0128] from the device (1); and 	at least one opaque [0099] coating (ML’ + BSM, fig. 9) [0169], for substantially precluding light transmission therethrough [0071], and having at least one aperture (TAH’, fig. 9) [0169] therein defining a closed boundary (see fig. ML in fig. 4) of a corresponding light transmissive region (TA) (Oh et al, fig. 4 and 9).
Regarding claim 2, Oh teaches the display device of claim 1, wherein the at least one light transmissive region (TA) is substantially devoid of any light-attenuating (no  light reducing/blocking layer in TA, fig. 9) component within the device (1) (Oh et al., fig. 9). 	Regarding claim 3, Oh teaches the display device of claim 1, wherein the lateral aspect (x direction) of at least one light transmissive region (TA) is substantially devoid (no 223 in the TA region, fig. 9) of any second electrode (223) (Oh et al., fig. 9). 	Regarding claim 4, Oh teaches the display device of claim 1, wherein the lateral aspect (x direction) of at least one light transmissive region (TA) is substantially devoid (no 222b’ in the TA region, fig. 9) of the at least one semiconducting layer (222b’) (Oh et al., fig. 9). 	Regarding claim 6, Oh teaches the display device of claim 1, wherein the at least one light transmissive region (TA) is substantially devoid (no 119 in the TA region, fig. 9) of any pixel definition layer (PDL) (119, fig. 9) [0122] (Oh et al., fig. 9). 	Regarding claim 7, Oh teaches the display device of claim 6, wherein the at least one emissive region (Pg) is defined, in its lateral extent (x direction), by a lateral extent of an aperture (OP2,  fig. 9) [0122] in the PDL (119) corresponding thereto (Oh et al., fig. 9). 	Regarding claim 8, Oh teaches the display device of claim 1, wherein a plurality of emissive regions (Pg/Pa, fig. 4) is disposed between adjacent light transmissive regions (TA) (Oh et al., fig. 4).
 	Regarding claim 9, Oh teaches the display device of claim 8, wherein the plurality of emissive regions (Pg) corresponds to a pixel (Pg, fig. 4) and each of the plurality of emissive regions (Pa) therein corresponds to a sub-pixel (Pa) thereof (Oh et al., fig. 4). 	Regarding claim 10, Oh teaches the display device of claim 1, further comprising at least one thin film transistor (TFT) structure (TFT’, fig. 9)[0069] corresponding to at least one emissive region (Pg/Pa) and electrically coupled to at least one electrode (D1, fig. 9) [0100] thereof by at least one conductive trace (connection between 221’ and D1, fig. 9; hereinafter called 221’-D1), wherein the TFT structure (TFT’) and the at least one conductive trace (221’-D1) are spaced
apart in the lateral aspect (x direction) from at least one of the light transmissive regions (TA) (Oh et al., fig. 9). 	Regarding claim 11, Oh teaches the display device of claim 10, wherein the at least one opaque coating (ML’+BSM) overlaps, in the lateral aspect (x direction), at least one of: the TFT structure (TFT’), and the at least one conductive trace (221’-D1) (Oh et al., fig. 9).
 	Regarding claim 12, Oh teaches the display device of claim 10, wherein the at least one TFT structure (TFT’) is disposed, in an aspect (z direction) substantially transverse to the lateral aspect (x direction), between the opaque coating (ML’+BSM) and the first electrode (221’) of the at least one emissive region (Pg/Pa) (Oh et al., fig. 9). 	Regarding claim 14, Oh teaches the display device of claim 10, wherein the opaque coating (ML’+BSM) is disposed, in an aspect (z direction) substantially transverse to the lateral aspect (x direction), between the at least one TFT structure (TFT’) and the substrate (100) (Oh et al., fig. 9). 	Regarding claim 15, Oh teaches the display device of claim 1, wherein the opaque coating (ML’+BSM) is configured to substantially reduce transmission of light [0071] therethrough other than through the at least one aperture (TAH’) (Oh et al., fig. 9).
 	Regarding claim 17, Oh teaches the display device of claim 1, wherein the at least one opaque coating (ML’+BSM) is disposed on the first (top) surface of the substrate (100) (Oh et al., fig. 9).
 	Regarding claim 18, Oh teaches the display device of claim 1, wherein the at least one opaque coating (ML’+BSM) is disposed, in an aspect (z direction) substantially transverse to the lateral aspect (x direction), between the at least one emissive region (Pg/Pa/OLED’) and the substrate (100) (Oh et al., fig. 9). 	Regarding claim 21, Oh teaches the display device of claim 1, further comprising an encapsulation coating (117, fig. 9) [0117] arranged between the second electrode (223) of the at least one emissive region (Pa) and the at least one opaque coating (ML’ + BSM) (Oh et al., fig. 9).
 	Regarding claim 26, Oh teaches the display device of claim 1, wherein the boundary (ML, fig. 4) comprises at least one non-linear segment (curved edges, fig. 4) (Oh et al., fig. 4).
 	Regarding claim 30, Oh teaches the display device of claim 1, wherein the display device (1) is a face of a user device [0070] comprising a body housing (see fig. 1-2) [0065] at least one transceiver (sensor, 20, fig. 2) [0070] for exchanging at least
one electromagnetic signal (light [0070]) through at least one light transmissive region (TA) (Oh et al., fig. 1-2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. US PGPub. 2021/0091157. 	Regarding claim 27, Oh does not teach the display device of claim 1, wherein the boundary (ML/ML’, fig. 4) has a shape that is substantially at least one of: circular and elliptical. 	However, at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to change the shape of the boundary of the aperture because the shape of the claimed boundary is considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular claimed shape of the boundary is significant or provides unexpected results. See MPEP 2144.04 (IV) (B).
  	Regarding claim 28, Oh does not teach the display device of claim 1, wherein the boundary (ML/ML’, fig. 4) has a shape that comprises at least one convex rounded segment.
 	However, at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to change the shape of the boundary of the aperture because the shape of the claimed boundary is considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular claimed shape of the boundary is significant or provides unexpected results. See MPEP 2144.04 (IV) (B).
 	Regarding claim 29, Oh does not teach the display device of claim 28, wherein two of the at least one convex rounded segments coincide at a concave notch.
 	However, at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to change the shape of the boundary of the aperture because the shape of the claimed boundary is considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular claimed shape of the boundary is significant or provides unexpected results. See MPEP 2144.04 (IV) (B).


Allowable Subject Matter
Claims 5, 13, 16, 19-20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device wherein “the at least one semiconducting layer extends across the lateral aspect of at least one light transmissive region and a patterning coating is disposed on an exposed layer surface thereof within the lateral aspect of such light transmissive region to substantially preclude deposition of a closed conductive coating thereon to form the second electrode” as recited in claim 5;	a display device wherein “the opaque coating is disposed, in
an aspect substantially transverse to the lateral aspect, between the at least one
TFT structure and the first electrode of the at least one emissive region” as recited in claim 13;
 	a display device wherein “the at least one opaque coating is
disposed on a second surface of the substrate opposed to the first surface thereof” as recited in claim 16; 	a display device wherein “the at least one opaque coating is
disposed on a same layer as the second electrode of the at least one emissive
region and further comprises at least one opening corresponding to the at least one
emissive region, to permit light emitted thereby to pass therethrough” as recited in claim 19;
 	a display device wherein “the at least one opaque coating is
disposed such that the second electrode of the at least one emissive region
extends, in an aspect substantially transverse to the lateral aspect, between it and
the at least one semiconducting layer, and wherein the at least one opaque coating
further comprises at least one opening corresponding to the at least one emissive
region, to permit light emitted thereby to pass therethrough” as recited in claim 20; and
 	a display device further comprising “a patterning coating
disposed on an exposed layer surface in a portion of the lateral aspect to
substantially preclude deposition of a closed coating thereon to form the at least
one opaque coating” as recited in claim 22.
 	Claim 25 is also objected for further limiting and depending upon allowable claim 22.

Claims 23-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892